Citation Nr: 1507653	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include atrial fibrillation, global or tachycardia-induced cardiomyopathy, and congestive heart failure (CHF) (claimed as ischemic heart disease), to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for status post removal of a sebaceous cyst of the neck, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for removal of a cyst of the tongue, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for removal of a cyst of the back, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for a lung nodule, to include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1970.  These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) and a February 2011 rating decision of the Phoenix, Arizona VARO.

Service connection for hypertension and benign prostatic hypertrophy was denied by the RO in an October 2010 rating decision.  The Veteran submitted a notice of disagreement with these determinations, and the RO issued a statement of the case, but the Veteran did not file a timely appeal regarding these matters.  This decision, accordingly, is limited to the issues set forth on the preceding page.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension has been raised by a July 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide agent, i.e. Agent Orange.

2.  A cyst of the tongue was initially manifested following service, and is not shown to be related to service, to include exposure to Agent Orange.

3.  A cyst of the back was initially manifested following service, and is not shown to be related to service, to include exposure to Agent Orange.

4.  A cyst of the neck was initially manifested following service, and a skin disorder of the neck is not shown to be related to service, to include exposure to Agent Orange.

5.  A lung nodule was initially manifested following service, and is not shown to be related to service, to include exposure to Agent Orange.

6.  The Veteran does not have ischemic heart disease (IHD).

7.  The Veteran's diagnosed heart conditions, including atrial fibrillation, global or tachycardia-induced cardiomyopathy, and congestive heart failure (CHF) are not related to any disease, injury, or event in service, including herbicide exposure.


CONCLUSIONS OF LAW

1.  A cyst of the tongue was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A cyst of the back was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  A lung nodule was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A skin disorder of the neck was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  A heart disorder, to include atrial fibrillation, global or tachycardia-induced cardiomyopathy, and congestive heart failure (CHF) (claimed as ischemic heart disease), was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated July and December 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran or his representative.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded a VA examination regarding his heart condition.  The Board's review of the examination report of record reveals that it is adequate, as it was premised on a correct factual basis.  

As to the claims of service connection cysts of the tongue and back and neck, an April 2011 VA dermatology consultation record examined the Veteran from head to foot and provided a medical opinion as to the etiology of diagnosed skin disorders.  

As to the lung nodule, VA did not provide an examination.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Here, element (3) under the McLendon analysis is not satisfied.  As described in detail below, there is no competent evidence indicating that a lung nodule may be related to service.  No examination is necessary in such situations.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are negative for complaints or findings concerning a cyst of the tongue or back or neck or a lung nodule.  On a report of medical history in June 1970, the Veteran denied skin disease and chest pain.  The June 1970 separation examination shows the skin, heart, lungs and chest were normal.  A chest X-ray was normal.  

A chest X-ray at a VA facility in April 2008 revealed a density overlying the mid-thoracic spine, which was presumed due to spurring, but a parenchymal lesion could not be ruled out.  

A private pathology report, involving the right thigh and right buttock, showed a severely atypical nevus, with complete excision of the right thigh, and a fibroepiteliomatous polyp.  The Veteran was seen in May 2001.  It was noted he had been seen one month earlier for dermatitis of the right ankle.  Medication was prescribed at that time, and the rash completely disappeared.  About two weeks later, he developed round, extremely pruritic spots.  He had raised lesions on the right foot and ankle.  The assessment was dermatitis, etiology unknown, suspect lichen planus.

The Veteran was admitted to a VA hospital in April 2010.  It was reported he had been in his usual state of good health until two years earlier when he began to notice an abnormal heart rhythm after exercising, and palpitations.  He did not seek medical attention at that time, and did not experience any associated symptoms.  He began to experience mild fatigue in December 2008, and in January 2010, he felt extremely fatigued while on a ski trip.  He was seen in March 2010 and diagnosed with atrial fibrillation.  The diagnoses were atrial fibrillation and congestive heart failure.  

When the Veteran was seen in another VA facility later in April 2010, it was stated that the etiology of atrial fibrillation was most likely idiopathic versus an unrecognized ischemic event versus obstructive sleep apnea.  It was indicated his electrocardiogram showed no ischemic change.

On VA examination of the heart in October 2010, the examiner noted he reviewed the record.  The Veteran related he began to notice increased fatigue and occasional dizziness while skiing last winter.  It was noted he had no history of myocardial infarction or hypertensive heart disease.  The diagnosis was atrial fibrillation with global cardiomyopathy.  It was stated there was no evidence for ischemic heart disease as the etiology of the Veteran's cardiac abnormalities.  

An undated VA outpatient treatment report reflects assessments of cardiomyopathy and congestive heart failure.  It was noted the Veteran had been recently diagnosed with congestive heart failure from an echocardiogram.  The etiology was noted to be hypertension versus rate-related versus ischemia versus viral.  It was stated regarding ischemia that it was unlikely considering the Veteran's minimal risk factors and no documented history of coronary artery disease, and extremely active lifestyle and no family history of ischemic heart disease.  

The Veteran was seen for a dermatology consultation at a VA facility in April 2011 for an evaluation of a possible relationship to his exposure to Agent Orange.  The treatment provider noted "[h]e has had cysts that sound like epidermal inclusion cysts ever since he was in Vietnam.  He has been told by 1 dermatologist that a cyst on the side of his neck on the left was typical of Agent Orange exposure.  I am not sure I can confirm that in my opinion."  The provider also noted that "[h]e has an issue with an eruption at the back of his neck that has been described to him by others as possibly chloracne which is an acknowledge[d] side effect of Agent Orange exposure."  

The examiner noted that the Veteran had "a small lesion on the right side of his neck . . . and certainly, in my opinion, has the appearance of a basal cell carcinoma.  This, of course, would not necessarily be related to Agent Orange."  The examiner also noted that on the back of the veteran's neck "he has an eruption that is very suggestive of acne keloidalis which I see very, very very infrequently in Caucasians.  He also noted that since the Veteran "is a light skinned Caucasian with an unusual eruption moderately severe I would be willing to at least point out that this is possibly related to Agent Orange but I cannot say with certainty but there is a possibility in my mind."  

In October 2012, it was stated that the Veteran's heart issues began about three years earlier.  It was indicated that the work-up at that time revealed atrial fibrillation and tachycardia-induced cardiomyopathy and congestive heart failure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with Chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that Chloracne or other acneform disease consistent with Chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763-54766.  However, these changes are not for application in this appeal, which involves other disabilities.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

The Veteran asserts service connection is warranted for cysts of the tongue and back and neck, a lung nodule and atrial fibrillation, claimed as ischemic heart disease and congestive heart failure.  He claims his disabilities are due to his exposure to Agent Orange in service.  Specifically, he believes his cysts are indicative of the presence of dioxin in his body.

Skin Disorders and Lung Nodule

The record shows the Veteran served in Vietnam from December 1967 to December 1968 and, therefore, is presumed to have been exposed to Agent Orange.  However, the cysts and lung nodule for which he has been treated following service have not been presumptively linked to exposure to Agent Orange.  Further, there is no competent evidence to show that cysts of the tongue and back or a lung nodule or a skin disorder of the neck were caused by such exposure.

The Board notes that the Veteran reported he had a cyst removed from his tongue in 1975.  He acknowledged that he has no record of the surgery, but asserted he had a slight scar on his tongue.  The evidence fails to establish that any cyst of the tongue or back or neck or the lung nodule may be attributed to service, including exposure to Agent Orange.  The Board points out that there is no evidence of record demonstrating the Veteran has a cyst of the back, although the Veteran reports he had a cyst of the back removed (and had been unable to located the records of the procedure).  The April 2011 dermatology consultation noted the Veteran was examined "from his head to his feet" and no back cyst was noted.  His lung nodule was first identified many years after service.  

The Veteran's representative, in a December 2014 written statement, argues that service connection is warranted for these disabilities as the April 2011 dermatology consultation report noted that the Veteran's skin condition was possibly related to Agent Orange.  In fact, with respect to the skin disorder of the neck, the medical provider noted that "this is possibly related to Agent Orange but I cannot say with certainty but there is a possibility in my mind."  The medical provider also said that he was "not sure I can confirm that [a cyst on the side of his neck on the left was typical of Agent Orange exposure] in my opinion."  However, the April 2011 dermatology consultation opinions lack probative value because they are too speculative.

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).

In addition, the Board finds that the clinical evidence as to the etiology of the Veteran's skin disabilities is more probative than the Veteran's lay statements.  The Board finds that the evidence does not support a finding of continuity of symptoms since service.  The Veteran's service treatment records, including his service separation examination, are negative for skin disorders.  The Veteran reports that his neck cyst appeared in service and then "went away."  Post service, the evidence, including his statements, indicates that he has infrequently, but not continuously, been treated for cysts in various parts of his body (i.e., reported cyst removal from tongue several years after service).  Private treatment records dated from a medical clinic from 1976 to 1993 only show one removal of a sebaceous cyst of the neck several years after service.  To the extent that the Veteran has reported that he had skin problems continuously since service, those statements are less than credible given the record as a whole, to include his separation examination reports, which are negative for a rash or cysts, as well as the subsequent (post-service) private and VA treatment records showing very infrequent treatment for cysts, lung nodules, etc. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed cyst of the tongue or back or neck or the lung nodule.  The Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of skin and lung disabilities, especially in light of the numerous diagnoses relating to the skin of the Veteran, to include sebaceous cyst of the neck, severely atypical nevus of the right thigh, fibroepiteliomatous polyp of the right buttock, and basal cell carcinoma.  The Board notes that microscopic pathology tests were necessary to diagnose the right thigh and buttock skin disorders.  Thus, the Board finds that such etiology opinions fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


Heart Disorder 

With respect to the Veteran's claim for service connection for a heart disorder, he argues that his heart disorder is caused by "the exist[e]nce of residual Agent Orange dioxin's in my body."  IHD is among the diseases for which a presumption of service connection has been established based on herbicide exposure under 38 C.F.R. § 3.309(e).  Ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.  Id.  

The Board finds that the Veteran does not have IHD.  There is no evidence that he has been diagnosed with any of the conditions classified as IHD under § 3.309(e), including a myocardial infarction, atherosclerotic cardiovascular disease, or stable, unstable, or Prinzmetal's angina.  He has not undergone coronary bypass surgery.  The VA treatment records show diagnoses of global or tachycardia-induced cardiomyopathy, congestive heart failure, and atrial fibrillation.  None of these diagnoses have been associated with IHD under § 3.309(e).  Testing noted in April 2010 treatment records noted electrocardiogram showed no ischemic change.  October 2010 VA examination report reflects a physician's conclusion based on an examination of the Veteran and a review of his treatment records that he did not have IHD.  The physician explained that it was unlikely he had IHD in view of minimal risk factors (history of hypertension and hyperlipidemia), no documented history of coronary artery disease, an extremely active lifestyle, and no family history of ischemic heart disease.

The VA treatment records and October 2010 VA examination report constitute probative evidence that the Veteran's heart disorders are not classified as IHD, as they represent the informed conclusions of medical professionals based on objective testing and clinical assessment of the Veteran.

The Veteran has not submitted any evidence to support his contention that he has IHD.  The Board accords more weight to the findings of the medical professionals on this issue than to the Veteran's statements, as he is a layperson in the field of medicine and thus does not have the expertise to determine whether his heart conditions qualify as IHD, which is a medical determination that is too complex to be made based on lay observation alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

Accordingly, presumptive service connection based on the Veteran's in-service herbicide exposure is not established, as he does not have IHD, and his diagnosed heart disorders are not included among the diseases qualifying for the presumption under § 3.309(e).

There is no competent evidence suggesting that the Veteran's presumed exposure to herbicides during active service led to the development of his heart disorders many years later.  This long period of time weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service in terms of whether a condition was incurred therein). 

Because the Veteran's heart disorder did not manifest during service or until many years after separation, service connection may not be established based on a chronicity in service or a continuity of symptoms after service, or on a presumptive basis for a chronic disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for removal of a cyst of the tongue, removal of a cyst of the back, a lung nodule, a skin disorder of the neck, and a heart disorder (claimed as ischemic heart disease), and that the appeals in these matters must be denied.


ORDER

Service connection for removal of a cyst of the tongue, to include as due to Agent Orange exposure, is denied.

Service connection for removal of a cyst of the back, to include as due to Agent Orange exposure, is denied.

Service connection for a lung nodule, to include as due to Agent Orange exposure, is denied.

Service connection for a skin disorder of the neck, to include as due to Agent Orange exposure, is denied.

Service connection for a heart disorder, to include atrial fibrillation, and congestive heart failure, to include as due to Agent Orange exposure, is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


